TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 21, 2017



                                        NO. 03-17-00277-CV


                                   James Marshall, Appellant

                                                v.

                                   Dolores Largent, Appellee




         APPEAL FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, FIELD, AND BOURLAND
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




Having reviewed the record, the Court holds that James Marshall has not prosecuted his appeal

and did not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. The appellant shall pay all costs relating to this appeal, both

in this Court and in the court below.